Case 2:19-cv-10753-DPH-DRG ECF No. 24 filed 05/15/20                                PageID.501          Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

KIAISHAI ROLAND,
o.b.o. M.B., a Minor,1

         Plaintiff,                                   Civil Action No. 2:19-cv-10753
v.                                                    Honorable Denise Page Hood


COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
_____________________________/

           ORDER ACCEPTING REPORT AND RECOMMENDATION
                      AND DISMISSING ACTION

         This matter is before the Court on Magistrate Judge David R. Grand’s

Report and Recommendation. [ECF No. 19] Timely objections and a response to

the objections were filed. [ECF Nos. 22 and 23]

         Judicial review of the Commissioner’s decision is limited in scope to

determining whether the Commissioner employed the proper legal criteria in

reaching his conclusion. Garner v. Heckler, 745 F.2d 383 (6th Cir. 1984). The

credibility findings of an administrative law judge (“ALJ”) must not be discarded


1
 In the Complaint and on the docket, Plaintiff is identified as “Kiaishai Roland, o.b.o. M.B., a Minor.” ECF No. 1.
In all of the briefing by the parties and in the Report and Recommendation, Plaintiff is identified as “Kiaishai Roland
Williams, o.b.o. L.M.B.” See ECF Nos. 16, 18, 19, 22, 23. As the Complaint has not been amended, the Court’s
caption is the same as the caption in the Complaint.


                                                          1
Case 2:19-cv-10753-DPH-DRG ECF No. 24 filed 05/15/20        PageID.502    Page 2 of 6




lightly and should be accorded great deference. Hardaway v. Secretary of Health

and Human Services, 823 F.2d 922, 928 (6th Cir. 1987). A district court’s review

of an ALJ’s decision is not a de novo review. The district court may not resolve

conflicts in the evidence nor decide questions of credibility. Garner, 745 F.2d at

397. The decision of the Commissioner must be upheld if it is supported by

substantial evidence, even if the record might support a contrary decision or if the

district court arrives at a different conclusion. Smith v. Secretary of HHS, 893 F.2d

106, 108 (6th Cir. 1984); Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

      The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. In her

“Objections,” Plaintiff objects to the: (1) Magistrate Judge’s conclusion that “the

ALJ did not err when deciding that plaintiff did not meet and/or at least equal

Listed Impairment §111.02” (citing ECF No. 19, PgID 454); and (2) “Magistrate

Judge err[ing] by providing post hoc rationale for the ALJ citing requirements for

Listed Impairment §111.02, that no longer apply.” (citing ECF No. 19, PgID 457).

The Court is not persuaded by Plaintiff’s arguments.

      First, a party cannot succeed by relying on and regurgitating the arguments

set forth in her summary judgment brief. See, e.g., O’Connell v. Comm’r of Soc.

Sec., 2016 WL 537771, at *1 (E.D. Mich. Feb. 11, 2016) (citing Betancourt v. Ace


                                          2
Case 2:19-cv-10753-DPH-DRG ECF No. 24 filed 05/15/20        PageID.503    Page 3 of 6




Ins. Co. of Puerto Rico, 313 F.Supp.2d 32, 34 (D.P.R. 2004)). Simply restating

arguments constitutes a waiver of a party’s objections. Allen v. Comm’r of Soc.

Sec., No. 14-cv-11644, 2015 WL 4617445, at *1 (E.D. Mich. July 31, 2015)

(quoting VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004)) (“An

objection ‘that merely restates the arguments before a magistrate judge renders

those arguments waived.”); Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d

477, 490-91 (6th Cir. 2006) (court will not consider arguments that are not raised

or adequately developed); McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.

1997) (“issues adverted to in a perfunctory manner . . . are deemed waived.”).

      The Court finds that Plaintiff’s “Objections” to the Report and

Recommendation generally reiterate the two issues and the supporting arguments

set forth in her motion for summary judgment. Compare ECF No. 16, PgID 389-

99, 400-01, 402, and 404-08 with ECF 22, PgID 473-83, 483-85, 488, and 488-94,

respectively. And, it is not enough that the Magistrate Judge’s error was the same

as the ALJ’s error that Plaintiff cited in her motion for summary judgment. See e.g,

ECF 22, PgID 485-86 (emphasis added) (By adhering so strictly to the number per

week of these dyscognitive seizures, the Magistrate Judge, as the ALJ herein,

did not consider the combination of L.M.B.’s medical condition, which not only

included seizures, but the earlier-discussed mental health issues as described in the


                                          3
Case 2:19-cv-10753-DPH-DRG ECF No. 24 filed 05/15/20      PageID.504    Page 4 of 6




psychological evaluation by Firoza Van Horn, Psy.D. . . . The ALJ lacked

substantial evidence for his conclusion in this regard, with the Magistrate Judge

also erring in agreeing with that conclusion.)

      Second, Plaintiff asks the Court to reweigh the evidence to determine

whether L.M.B. had a disability. See Dkt. No. 22, PgID 483 (emphasis in original)

(“The Magistrate Judge held that substantial evidence supports the ALJ’s finding

that plaintiff’s impairments do not meet or medically equal Listing §111.02.

Plaintiff disagrees with the Magistrate Judge’s opinion, and avers that her

condition does meet and/or at least equal Listed Impairment §111.02, epilepsy, . .

.”). Such an argument is not appropriate or sufficient. See Haun v. Comm’r of Soc.

Sec., 107 F. App’x 462, 465 (6th Cir. 2004) (“We may not reweigh conflicting

evidence on appeal, but instead must affirm [the ALJ’s] decision because

substantial evidence supports it.”).

      Third, as to Plaintiff’s first objection that she met and/or at least equaled

Listed Impairment §111.02, the Court does not agree that the ALJ incorrectly

added a new requirement to Listing 111.02. As set forth in the ALJ decision, the

ALJ found that Plaintiff’s impairments did not meet Listing 111.02 “because the

medical evidence of record does not demonstrate epilepsy characterized by

[paragraphs] A or B.” ECF No. 12, PgID 51. The ALJ also correctly cited the


                                          4
Case 2:19-cv-10753-DPH-DRG ECF No. 24 filed 05/15/20        PageID.505    Page 5 of 6




appropriate criteria for that listing, id. at 51-52 (see 20 C.F.R. pt. 404, subpt. P,

app. 1 § 111.02(A)-(B)), and did not link disorganized motor functioning to the

requirements of Listing 112.02.

      Fourth, Plaintiff’s second objection that the Magistrate Judge did not

consider the combination of Plaintiff’s epilepsy, along with her mental impairment,

when assessing Plaintiff’s functioning, is not supported by the record. Magistrate

Judge Grand referenced consultative psychologist, Firoza Van Horn, Ph.D, ECF

No. 19, PgID 450, 456, 460, and appropriately rejected the observations of Dr. Van

Horn cited by Plaintiff in her motion for summary judgment. See ECF No. 19,

PgID 460-61 n.6 (stating that those observations are “not relevant to Plaintiff’s

functioning in the domain of health and physical well-being, which refers to the

‘cumulative physical effect’” of her impairments).

      Finally, the “fundamental question [for this Court] . . . is whether the ALJ’s

decision is supported by substantial evidence[.]” Dykes ex re. Brymer v. Barnhart,

112 F. App’x 463, 467-68 (6th Cir. 2004). For the reasons set forth above, the

Court finds that the ALJ’s decision, including but not limited to the determinations

Plaintiff challenges in her objections, was supported by substantial evidence and

was not based on any legally erroneous determination. The Court accepts the




                                          5
Case 2:19-cv-10753-DPH-DRG ECF No. 24 filed 05/15/20    PageID.506       Page 6 of 6




Magistrate Judge’s Report and Recommendation as this Court’s findings of fact

and conclusions of law.

      Accordingly,

      IT IS ORDERED that the Report and Recommendation of Magistrate Judge

David R. Grand [ECF No. 19, filed March 16, 2020] is ACCEPTED and

ADOPTED as this Court’s findings of fact and conclusions of law.

      IT IS FURTHER ORDERED that Plaintiff’s Objections [ECF No. 22,

filed April 13, 2020] are OVERRULED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [ECF No. 16, filed December 31, 2019] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [ECF No. 18, filed March 16, 2020] is GRANTED.

      IT IS FURTHER ORDERED that this action is DISMISSED with

prejudice.

                                          s/Denise Page Hood
                                          DENISE PAGE HOOD
DATED: May 15, 2020                       United States District Judge
